Case: 16-40065      Document: 00513950414         Page: 1    Date Filed: 04/12/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 16-40065                                FILED
                                  Summary Calendar                          April 12, 2017
                                                                           Lyle W. Cayce
                                                                                Clerk
JUAN JOSE ZUNIGA-HERNANDEZ,

                                                 Petitioner-Appellant

v.

RACHEL CHAPA, Warden,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 1:15-CV-311


Before JONES, WIENER, and CLEMENT, Circuit Judges.
PER CURIAM: *
       Petitioner-Appellant Juan Jose Zuniga-Hernandez, federal prisoner #
23429-034, appeals the district court’s dismissal of his 28 U.S.C. § 2241
petition. The district court’s dismissal of the petition was two-fold. The court
initially determined that the initial pleading was an unauthorized successive
§ 2255 motion because it failed to meet the requirements of the savings clause
of § 2255(e). See Garland v. Roy, 615 F.3d 391, 394 (5th Cir. 2010) (citing


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-40065      Document: 00513950414    Page: 2   Date Filed: 04/12/2017


                                  No. 16-40065

Reyes-Requena v. United States, 243 F.3d 893, 901 (5th Cir. 2001)). Following
consideration of Zuniga-Hernandez’s objections to the magistrate judge’s
report and recommendation, the court determined that no relief was warranted
because the claims raised therein already had been rejected by this court.
      A § 2241 petition that raises “the same legal issue” addressed and
resolved in a prior filing is considered to be abusive and should be dismissed.
United States v. Tubwell, 37 F.3d 175, 177-78 (5th Cir. 1994); see, e.g., Rich v.
Tamez, 489 F. App’x 754 (5th Cir. 2012). We review a district court’s decision
to dismiss a habeas petition as an abuse of the writ for an abuse of discretion.
James v. Cain, 56 F.3d 662, 665 (5th Cir. 1995).
      Zuniga-Hernandez’s argument that in light of Watson, he was convicted
of a nonexistent offense, was rejected by the district court and by this court. In
reaching this conclusion, this court impliedly considered and rejected the
argument that Zuniga-Hernandez now advances. See Zuniga-Hernandez, 548
F. App’x at 150-51. Accordingly, the district court did not abuse its discretion
in dismissing the § 2241 petition.     See Tubwell, 37 F.3d at 177-78.       The
judgment of the district court is AFFIRMED.             We CAUTION Zuniga-
Hernandez that frivolous, repetitive, or otherwise abusive filings may invite
the imposition of sanctions, including dismissal, monetary sanctions, and
restrictions on his ability to file pleadings in this court and any court subject
to this court’s jurisdiction.




                                        2